Exhibit 10.8

 

STOCK ESCROW AGREEMENT dated as of March 12, 2007 among Symmetry Holdings Inc.,
a Delaware corporation (the “Company”), Corrado De Gasperis, Gilbert E.
Playford, Playford SPAC Portfolio Ltd., Domenico Lepore, Scott C. Mason, M.
Ridgway Barker, Robert W. Ramage, Jr. and Donald C. Bailey (collectively, the
“Existing Stockholders”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as
escrow agent (the “Escrow Agent”).

WITNESSETH:

WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
March 7, 2007 (“Underwriting Agreement”), with CIBC World Markets, as
representative of the underwriters listed on Schedule I thereto (“CIBC”),
pursuant to which, among other matters, CIBC and the underwriters have agreed,
severally and not jointly, to purchase 18,750,000 units (“Units”) of the
Company, and up to an additional 2,812,500 Units pursuant to an over-allotment
option. Each Unit consists of one share of the Company’s Common Stock, par value
$.001 per share, and one Warrant, each Warrant to purchase one share of Common
Stock, all as more fully described in the Company’s final Prospectus, dated
March 7, 2007 (the “Prospectus”) comprising part of the Company’s Registration
Statement on Form S-1 (File No. 333-135353) as filed with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Registration Statement”), declared effective on March 6, 2007 (the “Effective
Date”).

WHEREAS, the Existing Stockholders, who constitute officers, directors and/or
stockholders of the Company, have agreed as a condition of the underwriters’
obligation to purchase the Units, to deposit all of their shares of Common Stock
of the Company, as set forth opposite their respective names in Exhibit A
attached hereto (collectively, the “Escrow Shares”), in escrow as hereinafter
provided.

WHEREAS, the Company and the Existing Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and agreements contained herein and other good,
valuable and sufficient consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE 1

 

APPOINTMENT

1.1          Appointment of Escrow Agent. The Company and the Existing
Stockholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms and conditions of this Agreement and the Escrow Agent
hereby accepts such appointment and agrees to act in accordance with and subject
to such terms and conditions. The Escrow Agent hereby consents to the inclusion
of its name and the description of it in the Registration Statement and other
materials relating to the Company’s initial public offering.

 

ARTICLE 2

 

ESCROW SHARES

2.1          Deposit. On or before the Effective Date, each of the Existing
Stockholders shall deliver to the Escrow Agent certificates representing his
respective Escrow Shares, to be held and disbursed subject to the terms and
conditions of this Agreement. Each Existing Stockholder acknowledges that the
certificate representing his Escrow Shares is legended to reflect the deposit of
such Escrow Shares under this Agreement.

2.2          Disbursement. The Escrow Agent shall hold the Escrow Shares of each
Existing Stockholder for the period commencing on the date of the Prospectus and
ending three (3) years after the date of the Prospectus (the “Escrow Period”).
On such date, the Escrow Agent shall, upon written instructions from each
Existing Stockholder, disburse each of the Existing Stockholder’s Escrow Shares
to such Existing Stockholder; provided, however, that if the Escrow Agent is
notified by the Company pursuant to Section 4.2 hereof that the Company is being
liquidated at any time during the Escrow Period, then the Escrow Agent shall
promptly release the Escrow Shares to the Existing Stockholders so that they can
similarly participate in the distribution of the funds held in trust as
described in the Company’s Amended and Restated Certificate of Incorporation and
that certain Investment Management Trust Agreement, dated as of the date hereof
(the “Trust Agreement”), by and between the Company and Continental Stock
Transfer & Trust Company, as trustee; provided, further, that if, after the
Company consummates an Initial Business Combination (as defined and more fully
described in the Prospectus and the Company’s Amended and Restated Certificate
of Incorporation (the “Initial Business Combination”)) and the Company or the
surviving entity of such Initial Business Combination subsequently consummates a
transaction which results in all of the stockholders of the Company or such
entity having the right to exchange their shares of Common Stock for cash,
securities or other property, then the Escrow Agent will, upon receipt of a
certificate, executed by the Chief Executive Officer or President of the
Company, in form reasonably acceptable to the Escrow Agent, that such
transaction is then being consummated, release the Escrow Shares to the Existing
Stockholders upon consummation of the transaction so that they can similarly
participate. The Escrow Agent shall have no further duties hereunder after the
disbursement of the Escrow Shares in accordance with this Section 2.2. The
Company shall give the Escrow Agent written notification of the liquidation and
dissolution of the Company in the event that the Company fails to consummate an
Initial Business Combination within the time period(s) specified in the
Prospectus.

 

2.3

Rights of Existing Stockholders in Escrow Shares.

(a)          Voting Rights as a Stockholder. Subject to the terms of the Insider
Letters described in Section 2.3(d) hereof and except as herein provided, the
Existing Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.

(b)          Dividends and Other Distributions in Respect of the Escrow Shares.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Shares shall be paid to the Existing Stockholders, but all dividends
payable in stock or other non-cash

 

2

 

property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof. As used herein, the term “Escrow Shares”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.

(c)          Restrictions on Transfer. During the Escrow Period, no sale,
transfer or other disposition may be made of any or all of the Escrow Shares
except (i) by gift to a member of an Existing Stockholder’s immediate family or
to a trust, the beneficiary of which is an Existing Stockholder or a member of
an Existing Stockholder’s immediate family or an affiliate of the Existing
Stockholder, (ii) to a company controlled by an Existing Stockholder, (iii) by
virtue of the laws of descent and distribution upon death of any Existing
Stockholder, or (iv) pursuant to a qualified domestic relations order; provided,
however, that such permissive transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement and of the Insider Letter signed by the Existing
Stockholder transferring the Escrow Shares. During the Escrow Period, none of
the Existing Stockholders shall pledge or grant a security interest in the
Escrow Shares or grant a security interest in its rights under this Agreement,
unless any such pledge or security interest is expressly made subject to the
terms of this Agreement.

(d)          Insider Letters. Each of the Existing Stockholders has executed a
letter agreement with the Company dated as indicated on Exhibit A hereto, and
which is filed as an exhibit to the Registration Statement (each, an “Insider
Letter”), respecting the rights and obligations of such Existing Stockholder in
certain events, including but not limited to the liquidation of the Company.

ARTICLE 3

 

CONCERNING THE ESCROW AGENT

3.1          Good Faith Reliance. The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

3.2          Indemnification. The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, claim or proceeding brought against the Escrow Agent
involving any claim, or in connection with any claim or demand which in any way,
directly or indirectly, arises out of or relates to this Agreement, the services
of the Escrow Agent hereunder, or the Escrow Shares held by it

 

3

 

hereunder, other than expenses or losses arising from the gross negligence, bad
faith or willful misconduct of the Escrow Agent. Promptly after the receipt by
the Escrow Agent of notice of any demand or claim or the commencement of any
action, claim or proceeding pursuant to which the Escrow Agent intends to seek
indemnification under this Section 3.2, it shall promptly give the Company
written notice of such claim, specifying in reasonable detail the nature and all
known particulars related to such claim. In the event of the receipt of such
notice, the Escrow Agent, in its sole discretion, may commence an action in the
nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Shares or it may deposit the Escrow Shares with the
clerk of any appropriate court or it may retain the Escrow Shares pending
receipt of a final, non-appealable order of a court having jurisdiction over all
of the parties hereto directing to whom and under what circumstances the Escrow
Shares are to be disbursed and delivered. The provisions of this Section 3.2 and
Section 3.7 shall survive in the event the Escrow Agent resigns or is discharged
pursuant to Sections 3.5 or 3.6 below.

3.3          Compensation. The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder as set
forth in Exhibit B. The Escrow Agent shall also be entitled to reimbursement
from the Company for all expenses paid or incurred by it in the administration
of its duties hereunder including, but not limited to, all counsel, advisors’
and agents’ fees and disbursements and all taxes or other governmental charges.

3.4          Further Assurances. From time to time on and after the date hereof,
the Company and the Existing Stockholders agree to perform, execute, acknowledge
and deliver or cause to be performed, executed, acknowledged and delivered all
such further and other acts, instruments, documents and assurances as may
reasonably be required by the Escrow Agent for the carrying out or performing of
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.

3.5          Resignation. The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided. Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company upon consent by CIBC (such consent not to be unreasonably withheld), the
Escrow Shares held hereunder. If no new escrow agent is so appointed within the
sixty (60) day period following the giving of such notice of resignation, the
Escrow Agent may deposit the Escrow Shares with any court it reasonably deems
appropriate.

3.6          Discharge of Escrow Agent. The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the Company and a majority of the Existing Stockholders, jointly,
provided, however, that such resignation shall become effective only upon
acceptance of appointment by a successor escrow agent as provided in Section
3.5.

3.7          Liability. Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

4

 

3.8          Trust Fund Waiver. The Escrow Agent hereby (a) acknowledges that it
has read the Prospectus and understands that on the date hereof the Company is
establishing the Trust Account (as defined in the Trust Agreement), initially in
an amount of $143,700,000 (including deferred underwriting discounts and
commissions of $6,000,000), for the benefit of the stockholders of the Company
and the underwriters, as described in the Trust Agreement and as further
described on Annex 1 attached hereto and (b) for and in consideration of the
Company agreeing to engage the services of the Escrow Agent, the Escrow Agent
agrees that it does not have any right, title, interest or claim in or to any
amounts held in the Trust Account (“Claim”) and waives any Claim it may have as
a result of, or arising out of, any negotiations, contracts or agreements with
the Company and agrees that it will not seek recourse against the Trust Account
for any reason whatsoever.

ARTICLE 4

 

MISCELLANEOUS PROVISIONS

 

4.1

Confidentiality.

(a)          Subject to Section 4.1(c), all information (whether in written,
electronic, oral or other form and including trade secrets and non-public,
confidential or proprietary information) received by the Escrow Agent or its
agents, advisors or other representatives (individually and collectively, the
“Receiving Party”) relating to (i) any of the other parties, any of their
respective subsidiaries or affiliates or its or their agents, advisors or other
representatives (individually and collectively, a “Disclosing Party”), or (ii)
the Underwriting Agreement, this Agreement or the transactions contemplated
hereby or thereby, in each case, furnished by or on behalf of or obtained from a
Disclosing Party, before or after the date hereof shall be treated as
confidential (collectively, the “Confidential Information”).

(b)          The Receiving Party (i) will keep all of the Confidential
Information confidential and will not disclose any of the Confidential
Information in any manner whatsoever (except as required by applicable law)
without the prior written consent of the relevant Disclosing Party, and (ii)
will not use any of the Confidential Information in any manner whatsoever other
than in connection with the consummation of the transactions contemplated
hereby; provided, however, that Confidential Information may be revealed to
agents, advisors or other representatives of the Receiving Party who (x) need to
know such Confidential Information for the purpose of consummating such
transactions, (y) are informed in writing by the Receiving Party of the
confidential nature and restricted use of such Confidential Information and (z)
agree to observe the terms of this Section 4.1 as if they were parties to this
Agreement.

(c)          Confidential Information shall not include information to the
extent, but only to the extent, that such information is (i) on the date hereof
part of, or after the date hereof becomes part of, the public domain other than
as a result of disclosure by the Receiving Party or any of its agents, advisors
or other representatives where such disclosure constituted or constitutes a
breach of this Section 4.1, (ii) on the date hereof known by the Receiving Party
or its agents, advisors or other representatives so long as such knowledge is
demonstrated by reasonably convincing written (or, if dating is demonstrated by
reasonably convincing evidence, electronic) evidence, (iii) after the date
hereof becomes known by the Receiving Party on a non-

 

5

 

confidential basis from a source (other than a Disclosing Party) which, to the
knowledge of the Receiving Party, after due inquiry, is not prohibited from
disclosing such information by a statutory, regulatory, contractual or fiduciary
obligation or (iv) after the date hereof developed by the Receiving Party
independent of any information furnished by or on behalf of or obtained from a
Disclosing Party so long as such independent development is clearly and
convincingly demonstrated by dated written (or, if dating can be independently
demonstrated by reasonably convincing evidence, electronic) records of a type
that is customarily generated and maintained by the Receiving Party in the
ordinary course consistent with past practices.

4.2          Notices. All notices and demands required or permitted to be given
pursuant to this Agreement shall be transmitted by personal delivery, by a
nationally recognized courier service, by registered or certified mail, return
receipt requested, postage prepaid, or by facsimile and shall be addressed as
follows:

When the Company or an Existing Stockholder is the intended recipient:

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

Attention: Chief Executive Officer

Facsimile: (212) 808-7897

 

With a copy to:

 

Kelley Drye & Warren LLP

400 Atlantic Street

Stamford, Connecticut 06901

Attention:  Randi-Jean G. Hedin, Esq.

Facsimile:  (203) 327-2669

 

When the Escrow Agent is the intended recipient:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attention: Steven G. Nelson, President

Facsimile:  (212) 509-5150

A party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other parties. Each notice transmitted in
the manner described in this Section 4.2 shall be deemed to have been given,
received and become effective for all purposes at the time it shall have been
(a) delivered to the addressee as indicated by the affidavit of the messenger
(if transmitted by personal delivery), the receipt of the courier service (if
transmitted by courier service), the return receipt (if transmitted by mail) or
the answer back or call back (if transmitted

 

6

 

by facsimile) or (b) presented for delivery to the addressee as so indicated
during normal business hours, if such delivery shall have been refused for any
reason.

4.3          GOVERNING LAW; FORUM; JURY TRIAL. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS ESCROW AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. EACH PARTY AGREES THAT ANY ACTION, CLAIM OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE BREACH OR THREATENED BREACH OF
THIS AGREEMENT SHALL BE COMMENCED AND PROSECUTED IN A COURT IN THE STATE OF NEW
YORK. EACH PARTY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE PERSONAL JURISDICTION
OF ANY COURT IN THE STATE OF NEW YORK IN RESPECT OF ANY SUCH ACTION, CLAIM OR
PROCEEDING. EACH PARTY CONSENTS TO SERVICE OF PROCESS UPON IT WITH RESPECT TO
ANY SUCH ACTION, CLAIM OR PROCEEDING BY REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AND BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAWS. EACH PARTY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH ACTION, CLAIM OR PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK AND
ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH ACTION, CLAIM OR
PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY WAIVES TRIAL BY JURY IN ANY SUCH ACTION, CLAIM OR
PROCEEDING.

4.4          Binding Effect; Assignment; Third Party Beneficiaries. This
Agreement shall be binding upon the parties and their respective heirs,
executors, administrators and other successors and assigns and shall inure to
the benefit of the parties and their respective heirs, executors, administrators
and other successors and permitted assigns. No party shall assign any of its
rights or delegate any of its duties under this Agreement (by operation of law
or otherwise) without the prior written consent of the other parties. Any
assignment of rights or delegation of duties under this Agreement by a party
without the prior written consent of another other party or parties, if such
consent is required hereby, shall be void. No such assignment or delegation
shall relieve the assignor or delegator of its obligations hereunder, except
that if a party assigns or delegates as permitted hereunder with the prior
written consent of the other parties, then it shall be relieved of those
obligations assumed by its transferee. Any such transferee shall be deemed a
third party beneficiary of this Agreement. Except as otherwise provided herein,
no other person shall be, or be deemed to be, a third party beneficiary of this
Agreement.

4.5          Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and cancels and
supersedes all of the previous or contemporaneous agreements, representations,
warranties and understandings (whether oral or written) by, between or among the
parties with respect to the subject matter hereof.

4.6          Amendments. No addition to, and no cancellation, renewal,
extension, modification or amendment of, this Agreement shall be binding upon a
party unless such addition, cancellation, renewal, extension, modification or
amendment is set forth in a written instrument that states that it adds to,
amends, cancels, renews, extends or modifies this Agreement and that is executed
and delivered on behalf of each party by an officer of, or

 

7

 

attorney-in-fact for, such party, or, if a natural person, by such party or an
attorney-in-fact for such party, provided that this Agreement may be amended or
supplemented without notice to or consent of any Existing Stockholder if such
amendment or supplement does not adversely affect the rights or interests of
such Existing Stockholder.

4.7          Waivers. No waiver of any provision of this Agreement shall be
binding upon a party, unless such waiver is expressly set forth in a written
instrument that is executed and delivered by such party. Such waiver shall be
effective only to the extent specifically set forth in such written instrument.
Neither the exercise (from time to time and at any time) by a party of, nor the
delay or failure (at any time or for any period of time) to exercise, any right,
power or remedy shall constitute a waiver of the right to exercise, or impair,
limit or restrict the exercise of, such right, power or remedy or any other
right, power or remedy at any time and from time to time thereafter. No waiver
of any right, power or remedy of a party shall be deemed to be a waiver of any
other right, power or remedy of such party or shall, except to the extent so
waived, impair, limit or restrict the exercise of such right, power or remedy.

4.8          Remedies Limited. No party shall, for any reason or under any legal
theory, be liable for any special, indirect, incidental or consequential damages
arising out of any breach of or default under this Agreement, even if informed
of the possibility of such damages in advance.

 

4.9

Headings; Counterparts; Interpretation.

(a)          Headings. The headings set forth herein have been inserted for
convenience of reference only, shall not be considered a part of this Agreement
and shall not limit, modify or affect in any way the meaning or interpretation
of this Agreement.

(b)          Counterparts. This Agreement may be signed in any number of
counterparts, each of which (when executed and delivered) shall constitute an
original instrument, but all of which together shall constitute one and the same
instrument. This Agreement shall become effective and be deemed to have been
executed and delivered by all of the parties at such time as counterparts shall
have been executed and delivered by each of the parties, regardless of whether
each of the parties has executed the same counterpart. It shall not be necessary
when making proof of this Agreement to account for any counterparts other than a
sufficient number of counterparts which, when taken together, contain signatures
of all of the parties. Delivery of a counterpart by facsimile shall be as
effective as delivery of an original.

(c)          Interpretation. Each of the parties has participated substantially
in the negotiation and drafting of this Agreement and no ambiguity herein shall
be construed against the draftsman.

4.10       Severability. If any provision of this Agreement shall hereafter be
held to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason, (a) such provision shall be
reformed to the minimum extent necessary to cause such provision to be valid,
enforceable and legal while preserving the intent of the parties as expressed
in, and the benefits to the parties provided by, this Agreement or (b) if such
provision cannot be so reformed, such provision shall be severed from this
Agreement and an equitable adjustment shall be made to this Agreement (including
addition of necessary further provisions

 

8

 

to this Agreement) so as to give effect to the intent so expressed and the
benefits so provided. Such holding shall not affect or impair the validity,
enforceability or legality of such provision in any other jurisdiction or under
any other circumstances. Neither such holding nor such reformation nor severance
shall affect or impair the legality, validity or enforceability of any other
provision of this Agreement.

[remainder of page intentionally left blank]

 

9

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

SYMMETRY HOLDINGS INC.

 

By: /s/Corrado De Gasperis

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

EXISTING STOCKHOLDERS:

 

/s/Corrado De Gasperis

Corrado De Gasperis

432 Scarborough Road

Briarcliff Manor, NY 10510

 

 

/s/G.E. Playford

Gilbert E. Playford

5200 St. Andrews Island

Grand Harbor

Vero Beach, FL 32967-7296

 

PLAYFORD SPAC PORTFOLIO LTD.

5200 St. Andrews Island Drive

Vero Beach, FL 32967

 

 

By:/s/G.E. Playford

Name: Gilbert E. Playford

Title: General and Limited Partner

 

 

/s/Domenico Lepore

Domenico Lepore

180 Montague Street

Brooklyn, New York 11201

 

 

/s/Scott C. Mason

Scott C. Mason

1601 West Diehl Rd.

Naperville, IL 60563

 

10

 

 

 

/s/M. Ridgway Barker

M. Ridgway Barker

418 Wahackme Road

New Canaan, CT 06840

 

/s/Robert W. Ramage, Jr.

Robert W. Ramage, Jr.

127 Buttercup Lane

Huntington, New York 11743

 

 

/s/Donald C. Bailey

Donald C. Bailey

1 Northcote Park Wrens Hill

Oxshott, Surrey

England

KT22 0HL, United Kingdom

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Escrow Agent

 

By: /s/Steven Nelson       

Name: Steven Nelson

Title: Chairman

 

11

 



EXHIBIT A

Escrow Shares

 

Existing Stockholder

Number of Shares

Stock Cert. #

Shares Issued in Directed Unit Program *

(with Stock Cert. #)

Date of Insider Letter

Corrado De Gasperis

1,875,000

16

[________]/[____]

March 6, 2007

Playford SPAC Portfolio Ltd.

1,172,500

19

[________]/[____]

March 6, 2007

Domenico Lepore

700,000

18

[________]/[____]

March 6, 2007

Scott C. Mason

235,000

10

[________]/[____]

March 6, 2007

M. Ridgway Barker

235,000

12

[________]/[____]

March 6, 2007

Robert W. Ramage, Jr.

235,000

15,17

[________]/[____]

March 6, 2007

Donald C. Bailey

235,000

11

[________]/[____]

March 6, 2007

 

*

To consist of all shares of Common Stock (but not Warrants) purchased by such
Existing Stockholder in the Directed Unit Program. To be delivered by the
underwriter handling the Directed Unit Program after the closing of the offering
described in the Prospectus. Promptly following such delivery, this Exhibit A
will be updated.

 

12

 

EXHIBIT B

Escrow Agent Fees, Charges and Expenses

 

Administration fee of $200 per month

 

13

 

Annex 1

TRUST ACCOUNT WAIVER ACKNOWLEDGMENT

TRUST ACCOUNT PROVISIONS

 

Monies may be disbursed from the Trust Account only: (i) to the public
stockholders in the event they elect to convert their IPO Shares (as defined in
the Company’s Amended and Restated Certificate of Incorporation) or in the event
of the liquidation of the Company; (ii) to the Company after it consummates an
Initial Business Combination; (iii) with respect to the underwriters’ deferred
discounts and commissions placed in the Trust Account, to the underwriters after
consummation of an Initial Business Combination; or (iv) to the Company from
interest earned on the Trust Account for payment of taxes owed thereon.

 

 

14

 

 